Jonathan Addams plaint. conta Joseph Jay and Nathanael Beale or either of them Defend*0 in an action of the case for non performance of their bargain which was to give a legall title and assurance of a parcel of Land at the North end of Boston sold by pursent Defend*0 unto the plaintife and ten pounds mony money recd in part of payment; which they detain and refuse to give title for ye Land &ca w‘h damages: . . . The Jury . . . found for the Defend* costs of Court allowd Eighteen Shillings eight pence.